 

AMENDMENT AGREEMENT

 

THIS AGREEMENT made as of the 31st day of July 2012.

 

BETWEEN:

 

PENGRAM CORPORATION, of

1200 Dupont Street, Suite 2J
Bellingham, WA 98225

 

("Pengram")

 

OF THE FIRST PART

 

AND:

 

TERRACE VENTURES INC., of

Suite 202, 810 Peace Portal Drive
Blaine, WA 98230

 

("Terrace")

 

OF THE SECOND PART

 

WHEREAS:

 

A.                         Pengram and Terrace entered into an agreement (the
“Earn-In Agreement”) dated April 21, 2011, whereby Pengram agreed to assign to
Terrace up to 75% of Pengram’s interest in an option to purchase a 100% interest
in certain mineral claims located in the Eureka Mining District of Eureka
County, Nevada, known as the Golden Snow Project.

 

B.                         Pengram has agreed to extend the due dates of
cumulative exploration expenditures required under the Earn-In Agreement on the
terms and conditions hereinafter set forth.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00
now paid by Terrace to Pengram (the receipt of which is hereby acknowledged) and
other good and valuable consideration, the parties agree as follows:

 

1.Section 4(a)(ii) of the Earn-In Agreement is hereby deleted and replaced with
the following:

 

“4(a)(ii)         completing cumulative exploration expenditures on the Property
totalling $250,000 by December 31, 2012.”

 



 

 

 

2.Section 4(b)(ii) of the Earn-In Agreement is hereby deleted and replaced with
the following:

 

“4(b)(ii)          completing cumulative exploration expenditures on the
Property totalling $500,000 by December 31, 2013.”

 

3.Section 4(c)(ii) of the Earn-In Agreement is hereby deleted and replaced with
the following

 

“4(c)(ii)          completing cumulative exploration expenditures on the
Property totalling $1,000,000 by December 31, 2014.”

 

4.The parties confirm that the terms, covenants and conditions of the Earn-In
Agreement remain unchanged and in full force and effect, except as modified by
this Agreement or the letter agreements dated June 29, 2011 and December 31,
2011 between Pengram and Terrace.

 

5.This Agreement has been prepared by Northwest Law Group acting solely on
behalf of Terrace and Pengram acknowledges that is has been advised to obtain
independent legal advice.

 

6.Except as otherwise expressly provided herein, the provisions hereof shall
inure to the benefit of, and be binding up, the successors, assigns, heirs,
executors and administrators of the parties hereto.

 

7.This Agreement constitutes the full and entire understanding and agreement
between the parties with regard to the subject hereof.

 

8.This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

PENGRAM CORPORATION

 



/s/ Richard W. Donaldson Richard W. Donaldson, President

 

TERRACE VENTURES INC.

 

/s/ Howard Thomson Howard Thomson, President

 

 

 

 

